Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed.  Upon searching a variety of databases, the examiner respectfully submits that claims 1-12 are allowed in light of the Applicant’s arguments and in light of the prior art made of record.
The present invention is directed to a computer-implemented method for shallow copying a data object.  Meanwhile, the closest prior art, Bent, US 20040230911, discloses a system and method for controlling user interface (UI) properties with data. Moore, US 20100312750, discloses managing data objects in a distributed, heterogenous network environment, and, more specifically, to managing aggregate forms of such data objects across distributed heterogenous resources such that the aggregate forms of the data objects are transparent to the user.
More specifically, the prior art references does not teach the following:


importing data from a computer data storage into one or more preprogrammed container hierarchies organized by containers and sub-containers COMBINED WITH
assigning a unique identifier to each imported data object COMBINED WITH
adding copies of a data object to one or more selected containers, each container having a member listing, 
a) adding the identifier to the member listing of the selected containers; 
b) storing each copy of the data object as a distinct and persistent data object on the computer data storage COMBINED WITH
locking all other copies of the data object having the same identifier, based upon edits of any copy of said data object, thereby preventing simultaneous editing  COMBINED WITH
synchronizing content of all copies of the data object having the same identifier, based upon completion of editing and saving any copy of said data object.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160026704 discloses a method for synchronizing a data object, involves maintaining a copy of a data object by a synchronization server, and updating copy of the data object on the synchronization server based on the received notification.
US 20160028813 discloses a method for updating metadata, involves sending notification to each of multiple other client devices storing copy of data object for updating copy of metadata stored on each of other client devices by synchronization server.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        February 25, 2021